At the outset,
it gives me great pleasure to extend to you, Sir, and to your
friendly country my sincere congratulations upon your
election as President of the General Assembly. I am fully
confident that you will steer the work of this important
session ably and effectively. I would also like to express
my appreciation to your predecessor, Mr. Didier Opertti, the
Minister of Foreign Affairs of Uruguay, President of the
General Assembly at its fifty-third session, for his wise
conduct of the business of that session.
It also gives me pleasure on this occasion to salute the
Secretary-General, Mr. Kofi Annan, and his efforts to
maintain the role of the international Organization, improve
its performance, increase its efficiency and restore its
credibility and effectiveness. My pleasure is all the greater
in welcoming the Republics of Kiribati and Nauru and the
Kingdom of Tonga to membership of the United Nations.
The fifty-fourth session of the General Assembly is
being held at a historic juncture that comes only once every
100 — indeed, every 1,000 — years. This is the last
session of the General Assembly before the end of the
twentieth century and of the second millennium since the
birth of Christ. That century and that millennium have
embodied a combination of mankind's greatest
achievements as well as catastrophic tragedies.
Yes, the second millennium has witnessed momentous
events. During the last century of this millennium, these
events have taken place at a pace faster than any recorded
history of humanity. The outgoing century has become a
catalogue of contradictions, some of which bear testimony
to mankind's genius and others to its ignominies and
immoralities. All our diverse civilizations, without
exception, have produced warmongers and destructive
tyrants. They have also produced great leaders, advocates
of peace, inventors, creative artists, scientists, explorers and
statesmen who provided good leadership and gave wise
counsel.
According to the Gregorian calendar, we are at the
close of a century and a millennium. By the Hijri calendar,
we are in the fifteenth century after the migration of the
Prophet Muhammad, who revealed to the world a noble
religion and gave it an enlightened civilization. We in
Egypt are approaching the end of the seventh millennium
in the life of an ancient country; a country that is as old as
history itself; a country that contributed to the making and
recording of history. Humanity's attainments at this time
and in this age are not the fruit of the achievements of the
twentieth century alone; rather, they are the result of the
accumulated achievements made since the beginning of
time. The Egyptians excelled at science and engineering
and were the first to profess monotheism. The
Babylonians gave the world the alphabet. The Phoenicians
mastered navigation. The Arab civilization flourished in
al-Andalus, preserved Greek philosophy and added to it.
The Islamic civilization in Syria, Iraq, Egypt and Turkey
made great contributions to all aspects of life. The
Renaissance in the Italian city-States followed. Then came
the French Revolution, advocating the ideals of liberty,
equality, and fraternity. The industrial revolution started
in Britain. America ushered in the computer, information
and communication revolutions and the age of space
exploration and atomic energy. I would also refer here to
the profound philosophies and great civilizations that
flourished in China, India, Japan and elsewhere.
This is a necessary statement of fact as we bid
farewell to this century and this millennium. Everyone
must be aware that we are all partners in the creation of
the contemporary genius. Yet the future is our real
concern. The future brings with it new challenges in the
fields of science and information; economic and monetary
matters; culture, politics and security; and the conduct of
relations between peoples and societies. These are some
of the challenges of the coming century. To this list must
be added the legacy of the unresolved problems of the
twentieth century.
The end of a century or a millennium does not mean
the end or solution of existing problems. Indeed, it is a
historical juncture and will undoubtedly mark new
challenges. Problems, like progress, are characterized by
continuity. This makes it necessary to agree on a new
forward-looking agenda that anticipates the future, its
expectations and risks — an agenda that will prepare us
to solve existing and persistent problems.
Here, I hasten to add that new breaths of fresh air
have begun to blow in various parts of the world. They,
too, will accompany us into the coming century. Africa
continues to suffer from armed and ethnic conflicts and
the disruption of development efforts. Yet a serious
African policy is being developed to put an end to these
conflicts and to achieve settlements on the basis of
dialogue, national reconciliation and conciliation between
neighbours. We also note that the African Summit held
last June in Algiers decided that the countries whose
19


Governments had taken power by unconstitutional means
must restore constitutional legitimacy before the convening
of the next African Summit in the year 2000. The Fourth
Extraordinary Summit of the Organization of African Unity,
held in Syrte earlier this month, reaffirmed the continent's
resolve to proceed on the path of unity through the speedy
implementation of a treaty establishing the African
Economic Community.
On the Asian continent, the situation in the Korean
peninsula and the question of Kashmir are still sources of
tension and confrontation. Afghanistan remains a source of
instability and tension and a haven for terrorism. Yet the
Asian economies are showing signs of recovery and are
preparing to compensate for the sacrifices that were made
and the development efforts that were lost as a result of the
financial crisis of 1997.
As for East Timor, the popular consultation held last
August reflected, in the words of the Secretary General, the
will of the people of East Timor for self-determination
without representing victory or defeat for any of the parties.
This process could not have been successful without the
bold initiative of President Habibie. While calling for a
peaceful and orderly transition of power, Egypt pays tribute
to the wise decision of the Indonesian Government to
accept the deployment of an international force in the
territory. This is a responsible and wise course of action
that will restore calm and order there.
Europe was the origin and theatre of the two World
Wars that were bitterly experienced by humanity in its long
history. There, the hateful practices of ethnic cleansing are
again looming on the horizon. Yet, we have seen the
international community take a clear and firm stand against
such practices and against attacks on the identity of peoples
and nations. We have also witnessed some progress in the
constitutional dialogue that aims at resolving the question
of Northern Ireland, the oldest contemporary crisis on the
European continent.
In the Middle East, the peace process is now heading
towards a new and positive stage. It is our hope that this
will lead to a comprehensive, just, and peaceful settlement
that will establish the Palestinian State, put an end to the
occupation of the Syrian and Lebanese territories and
ensure security for all. Thus, an end will be put to this
conflict and its files will hopefully be closed.
Despite its centrality, the Arab-Israeli conflict is not
the only problem in that vast region. Other problems
include that of Western Sahara in northern Africa, the
islands of the United Arab Emirates in the Gulf and the
question of Sudan. The latter is high on the list of
priorities of Egyptian diplomacy. For two years now, we
have been making intensive efforts and establishing
contacts with both the Sudanese Government and the
opposition in order to achieve comprehensive national
reconciliation and to preserve the unity, identity and
territorial integrity of that brotherly country. We have
been coordinating with Libya, the members of
Intergovernmental Authority on Development (IGAD) and
the forum of the partners of IGAD to ensure that all the
efforts undertaken in this regard are made in a concerted
manner.
The situation of Iraq raises numerous questions. The
matter does not have a bearing on the Government of Iraq
alone. Rather, it pertains to the Iraqi people, their plight
and the suffering of their children. An objective and
positive review of the status of this important brotherly
country has become necessary. This review should
proceed from the premise that there are no eternal
sanctions and that people have the right to resume normal
life and to surpass the errors of the past and move to the
bright horizons of the future. In so doing, they must fully
abide by the accepted rules of international legality like
all other people.
Indeed, Iraqi policy was erroneous in its invasion of
Kuwait. A mistake, however, cannot be corrected by a
policy which will lead to the collapse of an entire society
or cause a whole country to implode. Therefore, Egypt is
closely following the current efforts aimed at the
suspension by the Security Council of the sanctions
within the context of an understanding with the Iraqi
Government and under the Council's supervision. This
should be the first step towards the lifting of the sanctions
in accordance with paragraph 22 of resolution 687 (1991),
all of whose paragraphs ought to be implemented in full.
I stated earlier that despite the high hopes and great
expectations pinned on the new century, this historical
juncture does not in and of itself bring the existing
problems to an end. I am duty-bound to put before you
Egypt's belief that certain major questions must be given
top priority on the world agenda. These are: international
peace and security, the question of the elimination of
weapons of mass destruction, particularly nuclear
weapons, eradication of poverty, integration of the
developing countries into the world economy on an
equitable basis, dialogue between and complementarity of
civilizations, and the question of terrorism. These
questions transcend time and space in our contemporary
20


world. Their agreed solutions must be the result of our
collective thinking and collective action.
If democracy has become a necessary pillar in the
formation of the political framework of the societies of the
future, it must equally constitute the framework of
international relations. Thus, it is necessary that the future
world order be based on consensus, on the convergence of
interests, on the acceptance of the right of others to make
initiatives, and on appreciation for the premises from which
they proceed. All this must be debated in a democratic
spirit here in the General Assembly, within its new and
evolving role.
What is indeed necessary is for us to arrive at a
consensus on the regulation of international life. This
desired consensus must respect the values, norms and
principles that are deeply rooted in humanity's conscience.
This consensus must achieve the necessary harmony
between individual freedoms, on the one hand, and the
collective rights to security, stability and development, on
the other hand. It must foster a creative dialogue and a
positive interaction between policies, cultures and
civilizations, as it must refute the theory of “The Clash of
Civilizations” and minimize the possibility of the clash of
interests.
We believe that the world, particularly at this
promising stage, can ill afford a new conflict or a new cold
war. Those who propagate the theory that Islam could
become the main threat to the West following the collapse
of Communism ignore the fact that Islam is a philosophy
and a way of life. It is not an artificial concoction that
carries within it the seeds of its demise, as Communism
did. They wilfully disregard history's greatest lesson:
interaction among diverse cultures enriches all cultures,
elevates all civilizations and adds to their vitality and
prosperity.
It is only logical for most societies in our world today
not to accept the imposition of a single view on world
problems. It is also logical for them to reject the view that
the interests of a sole society should be given precedence
over all others or that the considerations, capabilities and
interests of a certain civilization should be forced on all
other world civilizations. Therefore, Egypt supports the
resolution adopted by the General Assembly last year, at
Iran's initiative, proclaiming the year 2001 the United
Nations Year of Dialogue among Civilizations. Egypt also
welcomes the Secretary-General's appointment of a special
representative for this important subject.
Addressing the question of dialogue among
civilizations is not separate from addressing the question
of terrorism. Some thinkers have attempted to brand a
certain civilization and culture with that affront.
The phenomenon of international terrorism is not
linked to any particular civilization, culture or religion. It
recognizes no boundaries and threatens all societies
equally. It has become a grave danger that we must
urgently combat and eradicate. We have seen acts of
terrorism in all parts of the world with diverse cultures
and civilizations, but the challenge is one and the same.
The United Nations and many States have gone quite
far in facing this phenomenon. However, the few
scattered and isolated international conventions and
resolutions that deal with it need an integrated framework
to turn them into a binding legal code. This code should
reflect the concerted efforts of the international
community to combat and contain terrorism and to
deprive it of any haven or financing.
In this regard, Egypt renews the call of President
Hosni Mubarak to convene an international summit under
United Nations auspices. The summit, whose objective
framework and timing must be agreed upon by consensus,
would be mandated to codify the collective and organized
will of the international community in dealing with
terrorism and in providing the necessary action to combat
and deter it.
I would like to move to other, equally important,
issues, among which are disarmament and the
maintenance of international peace and security. In doing
so, I must recall the need to observe the priorities
established by the international community in 1978.
Foremost among these priorities are nuclear disarmament
and the elimination of other weapons of mass destruction.
In this regard, there is a clear need to accelerate the
process of nuclear disarmament at the unilateral and
bilateral levels as well as within the Conference on
Disarmament. There is also a need to speedily achieve the
universality of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT).
These considerations impelled the States of the
Alliance of the New Agenda: South Africa, Brazil,
Mexico, Ireland, Sweden, New Zealand and my country,
Egypt, to adopt a joint declaration in June 1998. The
Alliance tabled a resolution, which was adopted by the
General Assembly last year by a large majority, calling
for the adoption of serious and concrete steps in this
21


regard. The members of the Alliance will continue their
efforts during this session.
On the regional level, I have repeatedly stated that the
elimination of weapons of mass destruction, which is the
optimum way to ensure the security of the Middle East
region as a whole, can be achieved only within a
comprehensive framework applicable to all without
exception. Peace cannot endure with an imbalance of power
or a discrepancy in rights and obligations in matters
pertaining to national security.
In this regard, all the States of the Middle East, with
the sole exception of Israel, have acceded to the NPT and
the international regime for the inspection of nuclear
facilities. This constitutes a source of constant tension. It
negates to a large extent the effectiveness of the
international instruments on non-proliferation and arms
control. It will lead to an arms race. It is illogical to give
a special privilege or a certain exception to only one State
in as vast and sensitive a region as the Middle East, and
under unacceptable pretexts.
Sound logic necessitates an end to this exception and
calls firmly for Israel's accession to the NPT. This subject
will force itself on the 2000 NPT Review Conference. The
States parties to the Treaty agreed in 1995 on an integrated
and comprehensive package to enhance the non-
proliferation regime and achieve its universality. The
extension of the Treaty was but one of the elements of that
package. I would like to stress here the importance of
giving top priority at the next Review Conference to
crystallizing the serious steps for achieving the universality
of the Treaty. The States parties to the Treaty must honour
all the obligations and commitments made in 1995 without
selectivity or discrimination. Egypt and many other States
insist on that. Otherwise, we will reach a state, which has
actually begun, of suspicion and lack of confidence.
This will have a grave effect on the credibility of the
NPT regime. It will weaken that regime considerably,
making it possible to deviate from its provisions or make
them subject to exceptions.
Talking of regional security in the Middle East leads
me to address the peace process. Egypt maintains, as it
always has, that a comprehensive peace based on justice is
the only durable and stable peace. This means Israel’s
withdrawal from all Arab territories occupied in 1967, the
establishment of a State of Palestine with Jerusalem as its
capital, restoring the legitimate human and national rights
of the Palestinian people and the achievement of security
for all. The peace process must deal with all the problems
in good faith and with courage. It must not postpone
dealing with or negotiating any item or problem. The
postponement or abandonment of problems is a
postponement and abandonment of peace. This is
dangerous and unacceptable and runs counter to the
framework and spirit of peace. It might even postpone the
establishment of normal relations between the Arab States
and Israel.
We had hoped that the Arab-Israeli conflict would
come to an end before the end of the twentieth century.
This hope is still alive, since the year 2000 is the last
year of this century.
This year we witnessed a human tragedy, the likes
of which we thought was impossible given the progress
that mankind has achieved before the advent of the
twenty-first century. Here I refer to the tragedy of
Kosovo. While welcoming the adoption by the Security
Council of a resolution on the establishment of a
Transitional Administration in Kosovo, we stress the need
for learning from this tragedy so that succeeding
generations will never witness its likes again.
Allow me to address one aspect of this
problem which pertains to our present discussion — the
degree to which the rules of international legality, as
represented by the United Nations, were observed in a
situation that pertains to the maintenance of international
peace and security. Here we find that the question of
Kosovo was a unique case of international consensus and
disagreement at one and the same time. There was a
consensus on the need for immediate action to stop the
grave crime of ethnic cleansing. At the same time there
was disagreement on who had the right to act. There were
different approaches, among which is the one we believe
in — namely, that any international action must stem
from the Security Council as the competent organ
primarily responsible for the maintenance of international
peace and security. If the Council were unable to do so,
then the General Assembly would be the organ that must
deal with any threats to international peace and security,
as it represents the common interest of all its members.
Our insistence, and that of many others on the
essential role of the United Nations, has been reflected in
the following significant message; that regardless of how
the international order is described, as old or new,
international participation in it must take place through
the United Nations, particularly when the matter concerns
the maintenance of international peace and security.
22


In this context, I would like to refer to the Secretary-
General’s report on the work of the Organization and to his
statement made last Monday, in which he reaffirmed the
importance of strengthening the collective security system
in a manner that would enable the international community
to deal with crises before they spin out of control, and the
primary role of the Security Council in this regard. The
Secretary-General has put forward a number of innovative
concepts to develop a “culture of prevention” of crises,
among which is the concept of preventive diplomacy. Thus
far, no agreement has been reached on the scope of the
application of this concept since it was first dealt with in
1992 in “An Agenda for Peace”. They also include the
concept of the preventive deployment of forces, which will
raise numerous questions in view of its connection to the
sovereignty of States. Also included is the call for
humanitarian intervention and its scope, a suggested role for
transnational corporations and the concept of the assessment
of the security impact of development policies, which could
open the door for new conditionalities if these ideas are not
developed democratically, objectively and non-selectively.
These ideas and suggestions deal with concepts that are not
yet established. This makes it necessary to debate them in
an international format characterized by the highest degree
of openness and transparency. Their formulation and terms
should be agreed upon by all. We propose officially – and
we call upon the President of the General Assembly and the
Secretary-General to take the necessary actions in this
regard – to have the General Assembly, or a committee of
the whole within it, debate these ideas and give them
substance. They must be adopted by a consensus of all
States, and the Secretary-General would be asked to present
a report on the results of this debate to the General
Assembly at its next session, in the light of which the
Assembly would take a decision on his suggestions.
The World Summit for Social Development held in
Copenhagen made the eradication of poverty a top priority
for international action, because it pertains to the stability
of the international order and its credibility. Yet the
increasing marginalization of the developing countries,
particularly that of the least developed countries, most of
which are in Africa, threatens to create new lines of
confrontation between the North and the South. This
confrontation would be fuelled by unjust economic, social
and development considerations and standards, and it could
negatively affect international stability.
Egypt, the current Chair of the Group of 15, presented
a paper to the eighty-seventh session of the International
Labour Organization reflecting the views of the Group
regarding the negative effects of globalization, the crisis of
international markets and the concomitant increase in
unemployment. All these matters must be taken into
account in the implementation of the Copenhagen
Programme of Action and the programmes of action of
other major conferences.
We also note that some developed countries have
adopted protectionist measures under the pretext of
protection of the environment, respect for human rights
and labour standards. These policies deepen the
imbalances in the international trading system. Here I
must reaffirm the need for the developed countries to
honour all their obligations under the Uruguay Round and
the full implementation of the agreements and resolutions
of that Round before engaging in any new negotiations to
further liberalize international trade.
I further reaffirm the importance of strengthening the
role of the United Nations Conference on Trade and
Development (UNCTAD) at its tenth session, to be held
in Bangkok, to achieve a balance between the interests of
the developed and the developing countries. Here I must
refer to the role of the international financial institutions.
This question needs a conscientious review in the light of
the current changes in the international economic arena.
The review should make these institutions more
responsive to the needs of comprehensive development.
It should ensure the full participation of the developing
countries in the making of decisions on the reform of the
international financial system.
In conclusion, we look forward to the new century
with hope; yet the questions surrounding it abound,
foremost of which is that two thirds of the people of the
world live in a state of underdevelopment and suffering.
How could we face the challenges of the wars that
continue to rage, the continued flows of refugees, war
crimes that continue to be perpetrated and the dire
poverty of those who cannot have their daily bread or
afford a school to educate their children or a hospital to
treat them? Any talk about globalization must take all that
into account.
These were the challenges of the past. They are also
the challenges of the present, and will be the challenges
of the future. We will be able to face them only with a
stronger will and a stronger commitment, with a more
objective way of thinking and more effective mechanisms
for action. In this way we will arrive at a new social
contract, usher in a new economic era and forge a new
security consensus for the world of tomorrow.
23










